— Judgment unanimously affirmed. Memorandum: The court erred by permitting the prosecutor to examine an alibi witness about his failure to give exculpatory information concerning defendant to the police. A proper foundation was not established for the inquiry, and the court failed to give limiting instructions (see, People v Dawson, 50 NY2d 311, 321-323). Reversal is not required, however, because the issue was not preserved for our review (CPL 470.05 [2]) and because the error was harmless (People v Crimmins, 36 NY2d 230).
Defendant’s remaining claims either lack merit or were not preserved for our review; review in the interests of justice is not warranted. (Appeal from judgment of Onondaga County Court, Burke, J. — sodomy, first degree.) Present — Denman, J. P., Boomer, Balio, Lawton and Davis, JJ.